The opinion of the court was delivered by
Redfield, J.
We think it not necessary to say, that the order, expressed for 37,89, is so far unintelligible, that it is void. The law of the United States’ Congress, establishing our national currency, having declared, that it shall consist of the dollar, as a unit, and the decimal parts of the dollar, as dimes and cents, it would seem the necessary legal intendment, that a contract expressed in figures should be in the currency of the country. If prefixed by the usual sign ($) no one could entertain doubt; and that is nothing but a mark to signify, that the national currency is intended. Without that, we think the legal intendment is the same.
*436It may be thought, by some, that this decision conflicts with that of Clark v. Stoughton, 18 Vt. 50. But perhaps not necessarily so. In that case it was held, that such a mode of expressing value is not sufficient, in a declaration, or plea, because it is not a compliance with the statute, requiring the pleadings and proceedings in the courts of justice to be in the English language. The purpose of that statute probably was, to prevent the profession from excluding the parties from being their own counsel, if willing to brave the consequence of having fools for clients, as the old maxim has it. And in that view, the mode of expressing value, condemned in Clark v. Stoughton, was the kind of vernacular, which the statute was intended to vindicate and encourage.
But we are aware, that such marks, as $, £, and the like, have not been considered admissible in pleadings, in the English courts. So, also, A. D. was lately condemned there, as vitiating a declaration, and the party was compelled to pay the whole costs of the suit, to procure an amendment, — Ch. J. Tindall saying, that A. D. was neither English, or Latin. Warren’s Duties of Attorneys and Solicitors, 137. So, also, we find in the English courts a writ is held fatally defective, if addressed to the sheriff, instead of the sheriffs of London, — the singular for the plural number. Moore v. Magan, 16 M. & W. 95. So, too, in the English courts the initial letters of the name are not sufficient; and declarations in that form have in late years been held fatally defective.
But in this state no such strictness, even in pleadings, has of late been attempted. Since the case of State v. Hodgden, 3 Vt. 481, where A. D. was considered sufficient, even in an indictment, and of State v. Gilbert, 13 Vt. 647, where Anno Domini was held to be sufficiently English to be admitted in pleadings, even in an indictment, I should myself have supposed, were it not for the case of Clark v. Stoughton, that this mode of expressing value was sufficient, even in a plea. We have no doubt it is sufficient in a contract, where any language, which is intelligible, is competent.
And after the order was drawn and accepted, the defendant was bound to pay the balance of the amount to Clough ; and we do not see, why he was not justified, as between himself and the plaintiff, in paying the full amount of the order.
Judgment affirmed.